                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                       LAFAYETTE DIVISION AT HAMMOND

TAMAIRA RIDGE,                            )
                                          )
              Plaintiff,                  )
                                          )
              v.                          )      No. 4:17 CV 8
                                          )
INDIANA UNIVERSITY HEALTH                 )
ARNETT, INC.,                             )
                                          )
              Defendant.                  )

                                   OPINION and ORDER

       This matter is before the court on defendant’s motion for summary judgment.

(DE # 20.) For the reasons identified below, the motion will be granted.

I.     BACKGROUND

       A.     Factual Background

       Plaintiff Tamaira Ridge was an employee of defendant Indiana University Health

Arnett, Inc. (“IUHA”) from September 1999 until her termination in August 2015. (DE #

1 at 1; DE # 22-7 at 3.) IUHA includes a hospital and several specialty physician

practices that are administratively managed by practice managers. (DE # 22-7 at 2.) In

2008, plaintiff was promoted to practice manager. (DE # 22-2 at 70.) The following

undisputed factual allegations form the basis of plaintiff’s present claims of sex

discrimination and hostile work environment.

              1.     Dr. Desy’s Comment on Plaintiff’s Shoes

       In 2011, Dr. Alain Desy told plaintiff, in reference to her high heeled shoes, “I see

you’ve got your fuck-me shoes on today.” (DE # 22-1 at 38.) Plaintiff informed her
supervisor, William Waggoner, of the comment and Waggoner told her that he would

follow-up. (Id. at 39-40.) After this incident, Dr. Desy never made any similar comments

to plaintiff.1 (Id. at 40.)

                2.      Leffew’s Comments on Plaintiff’s Clothes

        Between August 2012 and September 2013, Theresa Leffew supervised plaintiff.

(DE # 22-7 at 3.) During this period, Leffew observed plaintiff wearing very tight, low-

cut clothing. (DE # 22-4 at 4.) Leffew also received complaints from other practice

managers that plaintiff was not dressed appropriately for the workplace. (Id. at 5.) In

plaintiff’s 2012 performance evaluation, Leffew noted that plaintiff “[m]ay also want to

ensure professional attire is always exhibited in the workplace.” (DE # 22-2 at 49.) When

plaintiff asked Leffew what was wrong with her clothing choices, Leffew told her that

she is “quite busty” and “curvy.” (DE # 22-1 at 12.) Leffew told plaintiff that she needed

to be known for her brains and not her beauty, and needed to dress appropriately for

the workplace. (DE # 22-1 at 14; DE # 22-4 at 5.) Plaintiff admits that Leffew did not

provide this feedback in a mean-spirited way, but in her role as plaintiff’s manager.

(DE # 22-1 at 11.)

                3.      Lehe Asks Plaintiff Not to Attend Recruitment Dinners

        In February or March 2014, Lori Lehe, an IUHA physician recruiter, asked

plaintiff not to attend any recruitment dinner where a recruited physician’s wife would


        1
        Defendant disputes plaintiff’s testimony that this statement occurred in 2011, on
the basis that Dr. Desy resigned his employment with IUHA in 2009. (DE # 21 at 11.)
However, the parties are in agreement that this discrepancy is not material.

                                              2
be present because plaintiff was single and attractive and the wife might feel

uncomfortable knowing that there was going to be a single woman managing her

husband on a day-to-day basis. (DE # 22-1 at 42-44.)

              4.     Plaintiff is Not Promoted to Administrative Director

       Between November 2014 and January 2015, Brian Shockney supervised plaintiff.

(DE # 22-7 at 3.) In December 2014, plaintiff applied for a position as administrative

director. (Id. at 3.) This position required a Masters of Business Administration

(“MBA”), which plaintiff did not possess. (Id. at 4.) During a department meeting

discussing recruitment for the position, Shockney stated that, given the orthopedic

doctors’ behavioral problems, a man could better manage the group because the doctors

were more likely to follow a man’s direction. (DE # 22-1 at 28.) The Vice President of

Human Resources Koreen Kyhnell was present at the time. (Id. at 27.) Despite this

comment, plaintiff still believed that the decisionmakers for the position would

consider her application evenhandedly. (Id. at 28-29.) The position was later filled by

James Parsons, a male physical therapist with an MBA. (DE # 22-7 at 3-4.)

              5.     Wells Refers to Plaintiff as a “Work Wife”

       In 2014, when Human Resources Consultant Rebecca Wells checked in with

plaintiff to see how she was doing, plaintiff told Wells that doctors in the orthopedic

practice group were being abusive to staff and management. (DE # 22-1 at 34.) Plaintiff

told Wells that she did not understand why these doctors believed it was okay to treat

her or other staff this way. (Id.) Wells told plaintiff, “Well, you’re a work wife. They


                                             3
come in, you’re a sounding board. They can vent. They give it to you and then you

make it all better, you know. And then they go about their day.” (Id.) However, Wells

relayed concerns about the temper of one of the orthopedic doctors, Dr. Orenstein, to

her supervisor. (DE # 22-6 at 2.) IUHA sent Dr. Orenstein and Dr. Hubbard, another

orthopedic doctor, to an anger management course as a result of concerns expressed

regarding their angry outbursts at work. (DE # 22-8 at 4.)

              6.     Plaintiff’s Wage Discrimination Claim

       In 2009, Patrick Adsit began working as a licensed physical therapist at IUHA.

(DE # 22-7 at 7.) In 2010, Adsit was promoted to the position of rehabilitation

supervisor. (Id.) While Adsit was a rehabilitation supervisor, plaintiff asked Leffew why

Adsit was paid more than her. (DE # 22-1 at 63-64; DE # 22-6 at 4.) Leffew told her that

Adsit was hired as a physical therapist, a revenue-generating role, and the market pay

for a physical therapist is higher than for a practice manager. (Id.)

              7.     Plaintiff’s Termination

       In May 2015, plaintiff attended a non-work related charity event. (DE # 22-1 at

49, 53.) During the auction portion of the event, plaintiff “became part of the auction,”

took off her dress and undergarments, and threw them out to the audience. (Id. at 50;

DE # 22-3.) She later learned that her dress sold for $1,000. (DE # 22-1 at 53.) She also

later learned that this incident had been recorded on video. (Id. at 53-54.)

       The video was eventually shared with IUHA employees. On August 3, 2015, Vice

President of Human Resources Koreen Kyhnell received an email from Human


                                               4
Resources Consultant Bobbie Shackleferd stating that she had received reports that

IUHA employees had been sent text messages containing the video, and titled “Tammy

Ridge stripping.” (DE # 22-7 at 4.) The video was sent to physicians, managers, and

others who worked with, or reported to, plaintiff. (Id.) Kyhnell showed the video to

Wells. (DE # 28-4 at 9.) Additionally, a practice manager who reported to Leffew

showed Leffew a copy of the video. (DE # 22-4 at 3.) The practice manager informed

Leffew that the video was “going viral” in the General Surgery department, and

employees were asking what was going to be done about plaintiff’s “inappropriate

behavior.” (Id. at 3-4.) Leffew directed the practice manager to send the video to James

Parsons, plaintiff’s supervisor. (Id. at 3; DE # 22-7 at 3.) After learning of the existence of

the video, Brian Shockney, the chief operating office for IUHA, instructed a supervisor

in plaintiff’s practice group that any mention or viewing of the video must stop

immediately. (DE # 22-5 at 5; DE # 22-8 at 2.)

       After discussing the video and its dissemination, Kyhnell and Shockney

determined that plaintiff’s conduct was not in line with IUHA’s expectations of its

leaders and they no longer had confidence in plaintiff’s ability to carry out her

managerial duties effectively.2 (DE # 22-7 at 5; DE # 22-8 at 3.) They believed plaintiff’s

conduct was unacceptable for an IUHA leader. (Id.) They considered whether their

opinions would be different if plaintiff was a man, and determined that they would

have reached the same decision. (Id.) Kyhnell and Shockney contacted plaintiff’s


       2
           Plaintiff disputes the genuineness of this reason for her termination. (DE # 27.)

                                               5
supervisor James Parsons and the Chief Executive Officer of IUHA regarding their

recommendation that plaintiff’s employment be terminated. (DE # 22-5 at 3-4.) Both

agreed that termination was appropriate. (Id.) Kyhnell and Shockney offered plaintiff

the choice between termination and resignation with a severance package, and also told

her that she could apply for a non-management position with IUHA. (DE # 22-1 at 57;

DE # 22-7 at 6.) Plaintiff did not elect the severance, and did not apply for another

position within IUHA. (DE # 22-7 at 6.)

       B.     Procedural History

       Plaintiff filed a charge with the Equal Employment Opportunity Commission

(“EEOC”) on December 15, 2015. (DE # 22-2 at 76.) On January 1, 2017, she filed the

present federal action. (DE # 1.) In her complaint, plaintiff alleges violations of Title VII

of the Civil Rights Act of 1964 and the Equal Pay Act of 1963. (Id. at 1.) However,

plaintiff subsequently conceded that her claims under the Equal Pay Act are untimely.

(DE # 27 at 20.) Plaintiff’s remaining claims, all under Title VII, are for: (1) hostile work

environment; (2) wage discrimination; (3) failure to promote; and (4) discriminatory

termination. (See DE # 27.)

       Defendant has moved for summary judgment on all of plaintiff’s claims. This

matter is fully briefed and is ripe for resolution.

II.    LEGAL STANDARD

       Federal Rule of Civil Procedure 56 requires the entry of summary judgment, after

an adequate time for discovery, against a party “who fails to make a showing sufficient


                                              6
to establish the existence of an element essential to that party’s case, and on which that

party will bear the burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322

(1986). In responding to a motion for summary judgment, the non-moving party must

identify specific facts establishing that there is a genuine issue of fact for trial. Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986). In doing so, the non-moving party cannot

rest on the pleadings alone, but must present proof in support of its position. Id. at 248.

A dispute about a material fact is genuine only “if the evidence is such that a reasonable

jury could return a verdict for the nonmoving party.” Id. If no reasonable jury could

find for the non-moving party, then there is no “genuine” dispute. Scott v. Harris, 550

U.S. 372, 380 (2007).

       The court’s role in deciding a summary judgment motion is not to evaluate the

truth of the matter, but instead to determine whether there is a genuine issue of triable

fact. Anderson, 477 U.S. at 249-50; Doe v. R.R. Donnelley & Sons Co., 42 F.3d 439, 443 (7th

Cir. 1994). The court must construe all facts in a light most favorable to the non-moving

party and draw all legitimate inferences and resolve all doubts in favor of that party.

NLFC, Inc. v. Devcom Mid-Am., Inc., 45 F.3d 231, 234 (7th Cir. 1995).

III.   ANALYSIS

       A.     Statute of Limitations

       Defendant contends that plaintiff’s failure to promote claim, claims related to

Desy, Leffew, Lehe, Orenstein and Hubbard, and wage discrimination claim, are time-

barred. (DE # 21 at 15, 17, 19.) Plaintiff responds that these incidents were part of a


                                               7
continuing violation, and thus even though they occurred more than 300 days prior to

her filing the EEOC Charge, they are nevertheless timely. (DE # 27 at 20-21.)

       In Indiana, a Title VII plaintiff must file a charge with the EEOC within 300 days

of the occurrence of the challenged employment action. Adams v. City of Indianapolis, 742

F.3d 720, 729 (7th Cir. 2014). Here, plaintiff filed her EEOC charge on December 15,

2015. (DE # 22-2 at 76.) Thus, any discriminatory practice that occurred prior to

February 18, 2015, is time-barred. The relevant question, then, is when the challenged

practices “occurred.”

       Contrary to plaintiff’s assertion, “there is no general continuing-violation

doctrine in the federal law of employment discrimination.” Crum v. Advocate N. Side

Health Network, 733 F. App’x 842, 843 (7th Cir. 2018). Rather, “[e]ach discrete act carries

its own period of limitations,” and hostile work environment claims are considered to

be one cumulative violation. Id. To determined whether a Title VII claim is timely, the

court must determine whether the incident was a discrete act or is part of a hostile work

environment claim. Nat’l R.R. Passenger Corp. v. Morgan, 536 U.S. 101 (2002). While Title

VII “precludes recovery for discrete acts of discrimination or retaliation that occur

outside the statutory time period,” a hostile work environment claim “will not be time

barred so long as all acts which constitute the claim are part of the same unlawful

employment practice and at least one act falls within the time period.” Id. at 105, 122.

       “A discrete retaliatory or discriminatory act ‘occurred’ on the day that it

‘happened.’ A party, therefore, must file a charge within either 180 or 300 days of the


                                             8
date of the act or lose the ability to recover for it.” Id. at 110. This is true even if the

discrete act is related to acts alleged in timely filed charges. Id. at 113. Termination and

failure to promote are discrete acts. Id. at 114.

       A hostile work environment, however, “occurs over a series of days or perhaps

years and, in direct contrast to discrete acts, a single act of harassment may not be

actionable on its own. . . . Such claims are based on the cumulative effect of individual

acts.” Id. at 115. “Provided that an act contributing to the [hostile work environment]

claim occurs within the filing period, the entire time period of the hostile environment

may be considered by a court for the purposes of determining liability.” Id. at 117.

       1.      Failure to Promote

       Plaintiff’s failure to promote claim is untimely. Plaintiff applied for the position

of administrative director in December 2014, and withdrew her application at some

point before James Parsons began working in that role in January 2015. (DE # 22-2 at 68;

DE # 22-7 at 3; DE # 28-1 at 5.) This discrete event occurred more than 300 days prior to

plaintiff’s EEOC Charge, and is untimely. Therefore, IUHA is entitled to summary

judgment on plaintiff’s failure to promote claim.

       2.      Allegations Regarding Desy, Leffew, Lehe, Orenstein, and Hubbard

       Defendant asserts that plaintiff may not use the statements by Desy, Leffew, or

Lehe as part of her Title VII claim because these incidents are unrelated to each other,

and are thus time-barred. (DE # 21 at 14.) Defendant does not clarify why it believes

these comments should be deemed unrelated. The specific contours of alleged


                                                9
misconduct, such as “the harassers’ identities, whether they acted in concert or

isolation, and whether they harassed in distinct or similar fashions are irrelevant to

whether the allegations form a single unlawful practice.” Milligan-Grimstad v. Stanley,

877 F.3d 705, 712 (7th Cir. 2017). Here, plaintiff identifies the circulation of the video as

an act contributing to her hostile work environment claim. Because this act occurred

within the limitations period, and because defendant has not identified any reason why

these statements do not form one unlawful practice of harassment, the court will

consider these statements as part of plaintiff’s hostile work environment claim.

       Defendant also argues that evidence of the angry outbursts from Drs. Orenstein

and Hubbard should be deemed untimely and not part of plaintiff’s hostile work

environment claim. (DE # 21 at 15.) Yet, plaintiff does not argue that the behavior of

these doctors contributed to her hostile work environment claim. Rather, she references

the behavior of these doctors as evidence that IUHA’s proffered explanation for her

termination – that she failed to meet IUHA’s rigorous professionalism standards – is

pretext. (See DE # 27 at 18.) Because these statements are not part of any of plaintiff’s

claims, the court need not decide whether the statements are time-barred.

       3.     Wage Discrimination

       Finally, defendant argues that plaintiff’s wage discrimination claim is untimely

because her only male comparator, Patrick Adsit, left employment at IUHA in July

2014, outside the 300-day limitations period. (DE # 21 at 19.) Defendant cites Snider v.

Belvidere Twp., 216 F.3d 616, 618 (7th Cir. 2000) for the proposition that a wage


                                              10
discrimination claim begins to accrue when the comparator leaves a defendant’s

employment because the comparator’s departure ends the discriminatory wage

differential. (Id.) Yet, Snider was decided well before Congress enacted the Lilly

Ledbetter Fair Pay Act, which now governs the limitations period for wage

discrimination claims. See 42 U.S.C. § 2000e-5(e)(3)(A); Bagwe v. Sedgwick Claims Mgmt.

Servs., Inc., 811 F.3d 866, n. 59 (7th Cir. 2016), cert. denied, 137 S. Ct. 82 (2016).

       “The [Fair Pay] Act amends Title VII of the Civil Rights Act of 1964 by providing

that the statute of limitations for filing an EEOC charge alleging pay discrimination

resets with each paycheck affected by a discriminatory decision.” Groesch v. City of

Springfield, Ill., 635 F.3d 1020, 1024 (7th Cir. 2011). Under the Act, each paycheck that

reflects a past “unlawful employment practice” creates a fresh cause of action under

Title VII. An unlawful employment practice occurs when: (1) “a discriminatory

compensation decision or other practice is adopted;” (2) “an individual becomes subject

to a discriminatory compensation decision or other practice;” or (3) “an individual is

affected by application of a discriminatory compensation decision or other practice,

including each time wages, benefits, or other compensation is paid, resulting in whole

or in part from such a decision or other practice.” 42 U.S.C. § 2000e–5(e)(3)(A). Because

plaintiff was affected by the alleged pay disparity every time she received a paycheck,

and she received such paychecks within the limitations period, she may proceed with

her wage discrimination claim.




                                                11
       B.     Hostile Work Environment Claim

       The court now turns to the merits of plaintiff’s claims. To survive summary

judgment on her hostile work environment claim, plaintiff must establish: (1) her

workplace was both subjectively and objectively offensive; (2) her sex was the cause of

the harassment; (3) the harassment was severe or pervasive; and (4) there is a basis for

employer liability. Milligan-Grimstad, 877 F.3d at 713.

       Whether conduct is sufficiently severe and pervasive depends on “the severity of

the allegedly discriminatory conduct, its frequency, whether it is physically threatening

or humiliating or merely offensive, and whether it unreasonably interferes with an

employee’s work performance.” Id. at 714 (internal citation omitted). “The prohibition

of harassment on the basis of sex . . . forbids only behavior so objectively offensive as to

alter the ‘conditions’ of the victim’s employment. ” King v. Acosta Sales & Mktg., Inc., 678

F.3d 470, 472 (7th Cir. 2012) (internal citation omitted). “Offhand comments, isolated

incidents, and simple teasing do not rise to the level of conduct that alters the terms and

conditions of employment.” Scruggs v. Garst Seed Co., 587 F.3d 832, 840-41 (7th Cir.

2009). Yet, “‘[c]ourts should not carve up the incidents of harassment and then

separately analyze each incident, by itself, to see if each rises to the level of being severe

or pervasive.’” Equal Employment Opportunity Comm’n v. Costco Wholesale Corp., 2018 WL

4289379, at *1–8 (7th Cir. 2018) (internal citation omitted).

       “[C]onduct demonstrating ‘anti-female animus’ can support a hostile work

environment claim. In other words, a plaintiff can proceed on a claim when the work


                                              12
environment is hostile because it is ‘sexist rather than sexual.’” Scruggs, 587 F.3d at 840

(internal citation omitted).

                1.   Circulation of the Video

       Plaintiff’s hostile work environment claim centers on the circulation of the video.

Her claim relies on both the general circulation of the video by various, unidentified co-

workers, as well as the circulation of the video by Leffew and Kyhnell specifically. (DE

# 27 at 8-9.)

       The circulation of the video fails to meet any of the elements necessary to

establish a hostile work environment claim. Leffew, part of IUHA leadership, directed

the employee who showed her the video to forward the video to plaintiff’s supervisor,

James Parsons. (DE # 22-4 at 3; DE # 22-7 at 3.) Kyhnell, the vice president of human

resources, showed the video to Rebecca Wells, the human resources consultant who

supported plaintiff’s practice group. (DE # 28-4 at 9.) No reasonable jury could

determine that these managers’ circulation of information related to a personnel matter

that had “gone viral” throughout IUHA amounted to unlawful harassment. Leffew and

Kyhnell’s involvement was not objectively offensive, severe or pervasive harassment, or

harassment based on plaintiff’s sex. The circulation of the video also did not alter the

conditions of plaintiff’s employment; plaintiff testified that she was “perfectly fine

coming in to work” despite the circulation of the video. (DE # 22-1 at 47).

       Finally, the circulation of the video fails to establish a hostile work environment

claim because there is no basis for employer liability. “[E]mployers are strictly liable for


                                             13
the discriminatory acts perpetrated by supervisors and they are liable for the

discriminatory acts of others – coworkers, independent contractors, customers, inmates

etc. – only if they are negligent either in discovering or remedying the harassment.”

Johnson v. Advocate Health & Hosps. Corp., 892 F.3d 887, 904 (7th Cir. 2018). In the case of

coworker harassment, “[t]he plaintiff bears the burden of showing that the employer

knew of the problem and that the employer did not act reasonably to remedy the issue

once it had knowledge.” Id.

       Here, plaintiff has not submitted any evidence suggesting that IUHA did not act

reasonably to remedy the problem of the circulation of the video once it had knowledge

of it. To the contrary, IUHA’s Chief Operating Officer, Brain Shockney, and plaintiff’s

closest supervisor at the time that the video began circulating,3 immediately instructed

employees to stop viewing or mentioning the video. (DE # 22-5 at 5). While plaintiff

argues that Shockney’s admonition “did nothing to prevent Ridge from being sexually

harassed in other ways not directly related to (but still arising out of) the mentioning

and viewing of the video” (DE # 27 at 9), she does not explain what she means and at

this stage, conclusory allegations are insufficient to survive summary judgment.

              2.     Miscellaneous Harassment Allegations

       It is not clear from plaintiff’s brief whether she intended to pursue a hostile work

environment claim based on the other, miscellaneous comments identified in her brief –



       3
        Plaintiff’s immediate supervisor, James Parsons, was on vacation at the time the
video began circulating. (DE # 22-5 at 3).

                                             14
or whether she presents those comments solely to provide evidence for her termination

claim. Out of an abundance of caution, the court will interpret her brief as doing both.

       Plaintiff identifies four incidents of harassment at the hands of various IUHA

employees. The incidents are as follows: (1) in 2011, Dr. Desy told plaintiff, “I see you’ve

got your fuck-me shoes on today; (2) during her 2012 performance evaluation, Leffew

told plaintiff that she “[m]ay also want to ensure professional attire is always exhibited

in the workplace” because she is “quiet busty” and “curvy” and should aim to be

known for her brains and not her beauty; (3) in 2014, an IUHA physician recruiter asked

plaintiff not to attend any recruitment dinners where a physician’s wife was in

attendance because the wife might feel uncomfortable knowing that there was an

attractive, single woman managing her husband on a day-to-day basis; and (4) in 2014,

when plaintiff asked Wells why Drs. Orenstein and Hubbard believed it was

appropriate to lash out at her and other staff members, Wells told plaintiff “you’re a

work wife. They come in, you’re a sounding board. They can vent. They give it to you

and then you make it all better, you know. And then they go about their day.”

       No reasonable jury could determine that these comments created a hostile work

environment. First, there is no evidence that plaintiff ever relayed the recruiter’s

comments to anyone in a management position. Thus, there can be no employer liability

for this comment. This leaves three comments made over the course of three years – a

far cry from pervasive harassment. See King, 678 F.3d at 472 (“[A] few incidents at the

rate of one every four to six months . . . cannot be called pervasive.”). In fact, plaintiff


                                              15
argues that she was not even aware of the harassment or discrimination until after her

termination (DE # 27 at 21), thus emphasizing the sporadic nature of the incidents.

       The remaining comments were not sufficiently severe to establish a hostile work

environment claim. While plaintiff may have found the comments offensive, they were

not so severe as to alter the terms of her employment, were not physically threatening,

and did not unreasonably interfere with her work performance. See e.g. Scruggs, 587

F.3d 841 (plaintiff’s supervisor’s occasional inappropriate comments, including that she

was “made for the backseat of a car,” looked like a “dyke,” and that he hated “pushy,

aggressive women” like plaintiff, were insufficient to establish an objectively hostile

work environment). Moreover, plaintiff admits that Leffew did not provide her with

feedback regarding her clothing in a meanspirited way, but rather in her capacity as her

manager – thus no jury could find the comment to be subjectively offensive.

       Finally, there is no evidence that IUHA negligently permitted the harassment to

continue. When plaintiff complained to her supervisor William Waggoner about Dr.

Desy’s comment, Waggoner told her that he would look into the matter. (DE # 22-1 at

39-40.) Plaintiff admits that Dr. Desy never made a similar comment to her again. (Id. at

40.) Furthermore, despite Well’s comment that the orthopedic doctors treated plaintiff

as a sounding board and “work-wife,” Wells relayed the concerns to her supervisor and

IUHA sent both doctors to anger management classes. (DE # 22-6 at 2; DE # 22-8 at 4.)

       For all of the foregoing reasons, IUHA is entitled to summary judgment on

plaintiff’s hostile work environment claim.


                                              16
       C.     Discrimination Claims

       To survive summary judgment on her Title VII discrimination claim, plaintiff

must present evidence that would permit a reasonable jury to conclude that her sex

influenced IUHA’s decision to terminate her. See Milligan-Grimstad, 877 F.3d at 710.

       “[T]he well-known and oft-used McDonnell Douglas framework for evaluating

discrimination remains an efficient way to organize, present, and assess evidence in

discrimination cases.” Johnson, 892 F.3d at 894 (internal citations omitted). Under this

test, courts evaluate whether plaintiffs: “(1) are members of a protected class; (2)

performed reasonably on the job in accord with their employer[’s] legitimate

expectations; (3) were subjected to an adverse employment action despite their

reasonable performance; and (4) similarly situated employees outside of the protected

class were treated more favorably by the employer.” Id. at 895. However, the McDonnell

Douglas test “is merely one way of culling the relevant evidence needed to demonstrate

whether a reasonable factfinder could conclude that an employer engaged in an adverse

employment action based on the plaintiff’s race or other proscribed factor.” Id. at 894

(internal citation omitted). “McDonnell Douglas is not the only way to assess

circumstantial evidence of discrimination. In adjudicating a summary judgment motion,

the question remains: has the non-moving party produced sufficient evidence to

support a jury verdict of intentional discrimination?” David v. Bd. of Trustees of Cmty.

Coll. Dist. No. 508, 846 F.3d 216, 224 (7th Cir. 2017).

       If the plaintiff can establish a prima facie case of discrimination, the burden shifts


                                              17
to the defendant to articulate a legitimate, non-discriminatory reason for terminating

the plaintiff. Khowaja v. Sessions, 893 F.3d 1010, 1015 (7th Cir. 2018). If such a reason is

offered, the plaintiff must present evidence that the offered reason is pretext.

       1.     Termination

       Here, no one disputes that plaintiff is a member of a protected class and that her

termination was an adverse employment action. The essence of the parties’ dispute is

whether plaintiff failed to meet the legitimate expectations of IUHA. IUHA argues that

it has high standards for its leaders and expects them to avoid conduct that would hurt

the reputation of the company or that could create a situation where leaders could not

effectively lead because their peers no longer respect them. (DE # 22-5 at 9-10.) Plaintiff

argues that IUHA used her behavior as a pretext for terminating her, and points to

other employees who acted unprofessionally, but were not terminated. (DE # 27 at 17-

18.) Because IUHA has offered a legitimate, non-discriminatory explanation for

terminating plaintiff, and because plaintiff challenges that explanation as pretext, the

court will move on to the pretext analysis. See Khowaja, 893 F.3d at 1015 (“The similarly

situated and pretext analysis often overlap, as comparator evidence and selective

enforcement of an employer’s rules are relevant to both inquiries.”).

       “[A] pretext analysis evaluates the honesty of the employer’s explanation, not its

validity or reasonableness.” Seymour-Reed v. Forest Pres. Dist. of DuPage Cty., 2018 WL

4944826, at *3 (7th Cir. 2018). See also Naik v. Boehringer Ingelheim Pharm., Inc., 627 F.3d

596, 601 (7th Cir. 2010) (“The only question we must ask is whether [defendant] had a


                                              18
legitimate, nondiscriminatory reason for firing [plaintiff], not whether it made the

correct decision.”); Milligan-Grimstad, 877 F.3d at 710 (even if it is possible that plaintiff

was punished too harshly, courts must not act as a “superpersonnel department”).

       Plaintiff argues that a jury could determine that because she did not conform to

IUHA’s stereotypes about women, it used her off-duty conduct as a pretext to terminate

her and replace her with a man. (DE # 27 at 13.) In support of this argument, she points

to the comments by Desy, Leffew,4 Lehe, and Wells. Yet, these comments are not

evidence that Kyhnell or Shockney were motivated by plaintiff’s sex. The comments

occurred years prior to her termination, thus there is no temporal connection that could

permit a jury to infer discriminatory intent. See Seymour-Reed, 2018 WL 4944826, at *3

(discriminatory comment by non-decisionmaker a year and a half before plaintiff’s

discharge was not evidence that employer’s reason for discharge was pretext).

Moreover, neither decisionmaker made these comments, and there is no evidence that

they were aware of the comments. See id. (“‘[S]tray remarks’ do not support an

inference of discrimination unless the decisionmaker or someone with influence over



       4
         Plaintiff also makes an undeveloped argument that Leffew’s 2012 notation in
her performance review regarding her clothing constituted an adverse employment
action. (DE # 27 at 11, 17.) This argument fails to establish a discrimination claim
because: (1) it is time-barred; and (2) there is no evidence that the comment constitutes
an adverse employment action. “[N]ot every criticism or disciplinary measure is an
‘adverse employment action’ for Title VII purposes.” Pantoja, 495 F.3d at 847. A
disciplinary measure constitutes an adverse employment action for purposes of Title
VII where it affects the plaintiff’s “compensation, terms, conditions or privileges of
employment.” 42 U.S.C. § 2000e-2(a)(1). Here, the evidence is that Leffew never
disciplined plaintiff for dressing inappropriately at work. (DE # 22-4 at 5.)

                                              19
the decision made the comment around the time of, or about, the adverse action.”).

       Plaintiff next argues that IUHA’s true motivation for terminating her was to

replace her with a man in order to cater to the orthopedic doctors’ prejudicial and sexist

attitudes toward women. (DE # 27 at 13.) However, the only doctors plaintiff identifies

as holding such views are Orenstein and Hubbard, and plaintiff testified that these

doctors were equally abusive to men and women. (DE # 22-1 at 41, 73.) Moreover, the

statements plaintiff relies on are not evidence that Kyhnell or Shockney terminated

plaintiff in order to cater to the views of these doctors. Plaintiff points to: (1) a statement

Leffew made to James Parsons that a man might do better as practice manager over the

orthopedics group (DE # 28-2 at 5-6); and (2) a conversation Wells overheard,

suggesting that plaintiff’s position should be filled by a man. (DE # 28-4 at 5.) However,

both of these statements occurred after plaintiff’s termination. (DE # 28-2 at 7; DE # 28-4

at 5). Additionally, Parsons did not make the decision to terminate plaintiff; he was on

vacation when Kyhnell and Shockney made this decision. Plaintiff does not identify

who participated in, or was present during, the conversation Wells overheard.

       Finally, plaintiff argues that a jury could infer discriminatory intent because

IUHA terminated her for unprofessional conduct, but did not terminate Drs. Desy,

Orenstein, or Hubbard for their unprofessional conduct. (DE # 27 at 17-18.) “In cases in

which the employer allegedly enforces job expectations in a disparate manner, we have

noted that the ‘expectations themselves may be tainted with discrimination,’ so the

plaintiff needs to show only that he was ‘singled out for worse treatment’ than similarly


                                              20
situated employees.” Seymour-Reed, 2018 WL 4944826, at *3 (internal citations omitted).

Where a plaintiff takes this approach, he or she must produce evidence that the

defendant enforced one set of expectations upon the protected class and another for

members outside of the protected class. Id. “Similarly situated means ‘directly

comparable’ in all material respects. . . . ‘The similarly-situated inquiry is flexible,

common-sense, and factual. It asks ‘essentially, are there enough common features

between the individuals to allow a meaningful comparison?’” Johnson, 892 F.3d at 895

(internal citations omitted). While there is no set formula for determining whether a

comparator is similarly situated, some examples of evidence that would be required in

the usual case include: “whether the employees being compared (1) were supervised by

the same person, (2) were subject to the same standards, and (3) ‘engaged in similar

conduct without such differentiating or mitigating circumstances as would distinguish

their conduct or the employer’s treatment of them.’” Id. (internal citation omitted).

       Here, plaintiff’s situation is not sufficiently comparable to that of Drs. Desy,

Orenstein, or Hubbard to allow a jury to infer that IUHA applied its job expectations in

a discriminatory manner. The conduct itself is too different to allow for an inference of

discriminatory intent. Plaintiff also does not identify who supervised these doctors, or

what the expectations for the doctors were. Thus, it is unclear whether the same

members of leadership enforced job expectations in a disparate manner. Finally, IUHA

contends that it terminated plaintiff because her behavior impaired her ability to carry

out her managerial duties effectively; yet, it is unclear whether these doctors were in a


                                              21
management position at the time of their unprofessional conduct.

       Examining the evidence as a whole, plaintiff presents no evidence that would

permit a reasonable factfinder to conclude that she was terminated because she is a

woman. She has presented no evidence of sex-based animus by any of the persons

involved in her termination. See Seymour-Reed, 2018 WL 4944826, at *3 (plaintiff’s

evidence did not suggest that his employer used performance reasons to cover its

discrimination, but merely that he disagreed with his employer’s decision). Plaintiff has

provided little more than her own suspicions that the reason stated for her termination

was not genuinely believed by IUHA’s employees, and her own suspicions are not good

enough. See Uhl v. Zalk Josephs Fabricators, Inc., 121 F.3d 1133, 1137 (7th Cir. 1997)

(“Facts, not an employee’s perceptions and feelings, are required to support a

discrimination claim.”). Thus, IUHA is entitled to summary judgment on this claim.

              2.     Wage Discrimination

       Plaintiff’s final claim is that IUHA violated Title VII when it paid her less –

because of her sex – than one of her male counterparts, Patrick Adsit. (DE # 27 at 20.)

IUHA contends that Adsit was compensated differently than plaintiff because: (1) the

market rate for licensed clinical employees is different than that for practice managers;

(2) Adsit was able to do additional tasks and duties that plaintiff was not qualified to do

because he was a licensed clinician; (3) if a practice manager is managing a clinical area,

knowledge of the particular speciality practice is particularly valuable; and (4) IUHA

does not reduce clinically licensed employees’ pay when they move into an


                                              22
administrative role. (DE # 21 at 12; DE # 22-1 at 63-64; DE # 22-6 at 4; DE # 22-7 at 7.)

Plaintiff does nothing to challenge these proffered reasons for the pay differential, or

otherwise demonstrate that she and Adsit were similarly situated in all material

respects. “In the employment discrimination context, the requirement to find a similarly

situated comparator is really just the same requirement that any case demands—the

requirement to submit relevant evidence.” Johnson, 892 F.3d at 895. Plaintiff has failed to

submit relevant evidence that would suggest prohibited discrimination. Thus, IUHA is

entitled to summary judgment on plaintiff’s wage discrimination claim.

IV.    CONCLUSION

       For these reasons, the court GRANTS defendant’s motion for summary

judgment (DE # 20) and GRANTS plaintiff’s motion to seal (DE # 29). The Clerk is

DIRECTED TO ENTER FINAL JUDGMENT stating:

       Judgment is entered in favor of defendant Indiana University Health
       Arnett, Inc., and against plaintiff Tamaira Ridge, who shall take nothing
       by way of her complaint.
                                            SO ORDERED.
       Date: November 5, 2018
                                            s/James T. Moody______________
                                            JUDGE JAMES T. MOODY
                                            UNITED STATES DISTRICT COURT




                                             23
